Citation Nr: 1625057	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION


The Veteran served on active duty from December 1968 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA medical opinion has not been obtained with respect to the Veteran's service connection claim for hepatitis C.  The Veteran contends that he contracted hepatitis C from a jet gun injection he received during service.  In support of this, he submitted 2011 correspondence from the American Red Cross showing that testing of blood donated in June 1993 was positive for hepatitis C.  

He also submitted several internet articles regarding the potential for contamination associated with multi-use nozzle jet injectors, which noted they were once used by the Department of Defense to administer vaccinations and subsequently discontinued due to safety concerns.  Additionally, the Veteran submitted a copy of a Veterans Benefit Administration (VBA) Fast Letter noting that despite the lack of scientific evidence documenting the transmission of hepatitis C with air gun injectors, it is biologically plausible.  See VBA Fast Letter 04-13 (June 29, 2004).  

Moreover, a hepatitis risk assessment questionnaire shows that the Veteran denied all risk factors for hepatitis, with the exception of having tattoos.  On initial report, he indicated his first tattoo was in 1998.  Subsequently, however, in a July 2011 written statement, the Veteran stated that he obtained one small tattoo prior to his military service and noted that serology testing performed during his induction physical examination was negative.  He further stated that all subsequent tattoos were obtained after he was diagnosed with hepatitis C.  He further stated that in 1985 he was a volunteer fireman and not an emergency medical technician, and was not exposed to blood in that capacity.  

Review of the evidence of record shows the Veteran reported to a VA clinician in October 2002 that he recently learned he had hepatitis C infection.  A March 2009 VA mental health treatment note revealed the Veteran had been incarcerated for murder after using a rock in a bar fight resulting in the death of the victim.  The Board notes such action possibly involved exposure to blood.

The Board finds that the low threshold of the McLendon standard has been met in this instance, and therefore, a VA medical opinion should be obtained with respect to the question of whether the Veteran's hepatitis C is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, an October 2015 Bureau of Prisons match shows that the Veteran   was incarcerated at an Idaho State Penitentiary from November 1973 to August 1985.  It is possible that medical records from the Veteran's period of incarceration may contain information relevant to the claim.  As such, the AOJ should attempt to obtain the Veteran's medical records from the Idaho State Penitentiary.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, request medical treatment records from the Idaho State Penitentiary where the Veteran was incarcerated from November 1973 to August 1985.  All requests for such records should be documented in the claims file.  If no records are available, the Veteran should be notified of such. 

2.  Thereafter, provide the claims file to a VA hepatologist or infectious disease specialist to obtain an opinion concerning the Veteran's claim for hepatitis C.  If an examination is deemed necessary to respond the questions, one should be scheduled.  

After a review of the claims file, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50/50 probability) that the Veteran's hepatitis C was contracted during service, to include as due to immunizations administered by jet gun injection.  A complete rationale for all opinions must be provided, to include addressing the Veteran's pre- and post-service risk factors, if any.  

3.  After completing the above action, and any other development deemed necessary, the claim for service connection for hepatitis C must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned      to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


